Citation Nr: 0600353	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the removal of both 
ovaries.

2.  Entitlement to service connection for premature 
menopause.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for the removal of 
both of the veteran's ovaries, and for premature menopause.  
In September 2002, the veteran testified before the Board via 
videoconference from the RO.  In April 2003, the Board 
undertook additional development of the evidence as to these 
issues pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In September 2003, the Board remanded the claims 
for further development.  

The Board notes that the Judge before whom the veteran 
testified in September 2002 is no longer employed by the 
Board.  In October 2005, the veteran was informed of such and 
was offered an opportunity to have a hearing with another 
Veterans Law Judge.  Later that month, the Board received a 
statement from the veteran indicating that she did not want 
an additional hearing.  Accordingly, the Board will proceed 
with the consideration of her case.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not currently have any ovaries.

3.  The veteran's service medical records do not show that 
her ovaries were removed during service.  

4.  The veteran does not have a diagnosis of premature 
menopause.  Menopause began many years after service and has 
not been associated with the veteran's active service or any 
incident therein, including a total vaginal hysterectomy 
during service.


CONCLUSIONS OF LAW

1.  Removal of both of the veteran's ovaries was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).

2.  Premature menopause was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran claims that her ovaries were removed during her 
March 1984 total vaginal hysterectomy, and that she is 
therefore entitled to service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

The veteran's service medical records reveal numerous 
complaints of vaginal infection and urinary stress 
incontinence symptoms.  The records also reveal that she 
underwent a total vaginal hysterectomy and anterior repair 
for pelvic relaxation and urinary stress incontinence in 
March 1984.  Physical examination prior to the procedure 
revealed that the adnexae were without palpable masses.  The 
surgical report indicates that, as a part of the total 
vaginal hysterectomy, the veteran's uterus and excess vaginal 
mucosa were removed and forwarded to the lab for examination.  
The surgical report does not indicate that the veteran's 
ovaries were removed.  Indeed, the only mention of ovaries in 
the report, aside from that relating to the examination prior 
to the procedure, as noted above, is as follows:  "the 
ovarian tubal pedicles were then looked at and noted to be 
hemostatic."  In the accompanying pathological report, the 
specimen is noted to be in two parts, the first labeled 
"uterus," consisting of a 75 gram grossly identifiable 
uterus, with an IUD found in the cavity.  The second was 
labeled "vaginal mucosa," and consisted of two portions of 
skin and subcutaneous tissue.  No specimens were identified 
to be ovaries.

The veteran was noted to recover from the hysterectomy 
without complications.  She was initially prescribed pain 
medication, but this was ceased following her release from 
the hospital.  The remainder of the veteran's service medical 
records do not relate to complaints regarding the 
hysterectomy.

The Board notes that a pelvic examination was not conducted 
in February 1985, when the veteran was otherwise examined 
prior to separation from service.  However, as noted above, 
there is no indication that the veteran made any complaints 
relating to the March 1984 hysterectomy, such as symptoms 
suggestive of early onset of menopause.  As an aside, the 
Board notes that the veteran has been service-connected for 
the hysterectomy, effective since the date of her separation 
from service.

The first post-service clinical evidence that indicates that 
the veteran may not have ovaries is dated in August 1999.  At 
that time, the veteran underwent a pelvic ultrasound, from a 
transvaginal and transabdominal approach, at a VA medical 
facility.  The right ovary was noted to be normal in size.  
The left ovary, however, was not visualized.  The impression 
was status-post hysterectomy with a normal appearing right 
ovary.  Non-visualization of the left ovary.  In June 2000, 
the veteran underwent a pelvic ultrasound with Paul J. Katz, 
M.D., the veteran's private gynecologist, which identified a 
left ovary, but did not identify a right ovary due to bowel 
obstruction.

In May 2004, the veteran underwent VA examination in 
conjunction with her claim for service connection.  The 
examiner, after conducting a review of the C-file, noted that 
the veteran had undergone a total vaginal hysterectomy and 
anterior repair in service and had been treated with various 
estrogen replacement therapies secondary to "hot flashes" 
throughout the years.  In clarifying the definition of 
"total vaginal hysterectomy," the examiner stated, "in 
medical terms, 'total' simply means the whole uterus, 
including the cervix."  The examiner further stated that she 
understood that 'total' in that sense could be confusing, 
because the term "total hysterectomy" in layman's terms can 
mean "uterus, tubes, and ovaries."  The examiner also 
addressed that regardless of whether her ovaries were 
removed, the veteran is currently of menopausal age, and not 
having ovaries would not change her status or management at 
this point.  The examiner also explained that even in the 
event that one ovary needs to be removed for some reason, the 
remaining ovary will typically make enough estrogen to 
prevent significant menopausal symptoms from occurring.  The 
examiner stressed that very rarely, premature ovarian failure 
after hysterectomy may occur due to decreased collateral 
blood flow from uterine arteries.  The veteran was scheduled 
for an ultrasound to determine whether she currently had any 
ovaries.

A September 2004 report of ultrasound shows definitively that 
the veteran does not have either ovary.  Specifically, the 
examining radiologist noted in the impression as follows:  

[i]n keeping with the reported history 
of prior hysterectomy, the uterus is 
not identified on today's exam...Although 
a structure which could have 
represented the right ovary was 
identified on today's transabdominal 
examination, this structure could not 
be identified on transvaginal imaging.  
In addition, there were a number of 
peristalising loops of bowel in the 
expected region of the right adnexa 
visualized during the transvaginal 
study.  As such, it is felt that the 
structure seen transabdominally on the 
right most likely represented a loop of 
bowel rather than the right ovary.  No 
right ovary was identified on the 
transvaginal examination.  No left 
sided ovary could be identified on 
either the transabdominal or the 
transvaginal examination.

Based upon the above, the Board finds that the veteran is not 
entitled to service connection for removal of her ovaries.  
Despite that recent evidence shows that she does not have 
either ovary, there is no evidence which suggests that the 
ovaries were removed in service, or that they were removed in 
relation to a service-connected disability.  A notation in 
the service surgical report that the ovarian tubal pedicles 
were hemostatic certainly does not signify that the ovaries 
were removed.  Moreover, the first evidence indicating that 
she does not have ovaries is dated many years after service.  
This weighs against the veteran's claim.  

The Board has also considered the veteran's claims that her 
ovaries were removed in service.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In the present case, there is no competent medical evidence 
that the veteran's ovaries were removed in service or that a 
later removal has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed ovary removal and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that removal of 
the veteran's ovaries was not incurred in or aggravated by 
the veteran's service.

With regard to the veteran's claim for service connection for 
premature menopause, the Board notes that the veteran does 
not have a diagnosis of premature menopause.  The Board notes 
that several records of treatment in the veteran's claims 
file show that she has had a history of menopause since age 
34 or 36.  There are no treatment records in the file, 
however, demonstrating that the veteran had menopausal 
symptoms at those ages, and no diagnosis of menopause from 
that time period.  Additionally, the Board notes that 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Even if the veteran did have such a diagnosis, however, there 
is no indication that such condition is related to her 
service.  The Board notes that the first post-service medical 
evidence of hormone replacement therapy is dated in February 
1996, many years after service.  This record indicates that 
the veteran's prescription for estrogen-replacement was being 
changed.  The date the veteran was first prescribed estrogen-
replacement, however, is not in the claims file.  In view of 
the lengthy period without evidence of treatment or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Finally, the Board notes that, even assuming arguendo, the 
veteran did have a premature onset of menopause, this onset 
would be contemplated within the 30 percent disability rating 
that the veteran already has for her service-connected 
hysterectomy.  

The Board has considered the veteran's claims that she had 
premature menopause.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain, supra; 
Routen, supra, citing Espiritu, supra.  

In the present case, there is no competent medical evidence 
that the veteran had premature menopause linked to service or 
to a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
premature menopause and any alleged continuity of 
symptomatology.  Voerth, supra; McManaway, supra; Savage, 
supra.  The Board concludes that premature menopause was not 
incurred in or aggravated by the veteran's service.

As the preponderance of the evidence is against the claims 
for service connection for both removal of the both ovaries 
and premature menopause, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, May 
2004, June 2004, November 2004, and March 2005; a rating 
decision in July 2001; a statement of the case in March 2002; 
and a supplemental statement of the case in May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for removal of both ovaries is denied.

Service connection for premature menopause is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


